March __, 1902. The opinion of the Court was delivered by
This is an application in the original jurisdiction of this Court for a writ of mandamus to compel the county auditor of Charleston County to correct the tax duplicate, by striking therefrom the assessment of the lot in the city of Charleston known as St. Philip's parsonage, which it is claimed by petitioner is exempt from taxation under art. X., sec. 4, of the Constitution. The only *Page 73 
question in the case arising on demurrer to the petition which is reported herewith, is whether said property is exempt from taxation. It appears from the petition and exhibits that the lot and buildings claimed to be exempt from taxation is the property of "The Protestant Episcopal Church of the Parish of St. Philip, in Charleston, in the State of South Carolina," which was incorporated under an act approved December 20, 1791; that said lot and buildings thereon have constituted and have been known as the parsonage of said church for over one hundred years, and has never been taxed until the year 1898, when said property was placed on the tax books and taxes levied thereon, then and ever since; that said lot and buildings at the time of their assessment for taxation in 1898 were not actually occupied by the rector or parson of said church but were rented out, the rector or parson hiring another residence in a different locality for his personal convenience, and the rent derived from said parsonage was appropriated to the salary of the rector and so to the hiring of such other residence.
We are of the opinion, upon the facts stated, that said property is exempt from taxation. Art. X., sec. 4, of the Constitution, provides: "There shall be exempt from taxation * * * all * * * parsonages * * * Provided, That as to real estate this exemption shall not extend beyond the buildings and premises actually occupied by such * * * parsonages * * * although connected with charitable objects." The premises in question constituting and known as St. Philip's Church parsonage and being set apart for the actual use and occupancy of its parson, does not lose its character as a "parsonage" merely because the parson for his personal convenience should permit another to occupy said premises and use the rent thereof in procuring another more convenient residence. It does not appear that said premises used as a parsonage for over one hundred years has ceased to be such.
It is, therefore, the judgment of this Court, that the writ of mandamus issue as prayed for in this petition. *Page 74